 Case 4:21-cv-00033-ALM Document 26 Filed 05/03/21 Page 1 of 3 PageID #: 667




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   TIMOTHY JACKSON,             §
       Plaintiff,               §
                                §
  v.                            §        Civil Action No. 4:21-cv-00033
                                §
  LAURA WRIGHT, et. al.,        §
       Defendants.              §
________________________________________________________________

 DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO STAY DISCOVERY
________________________________________________________________

TO THE HONORABLE JUDGE AMOS L. MAZZANT:

       Plaintiff’s Response (Dkt. No. 24) argues that the sovereign immunity defense raised in

Defendants’ Motion for Summary Judgment should be rejected, but Plaintiff does not dispute,

however, that the Court must first rule on that sovereign immunity defense before permitting

discovery to proceed. E.g., Nieto v. San Perlita Indep. Sch. Dist., 894 F.2d 174, 177 (5th Cir. 1990)

(stating that “until resolution of the threshold question of the application of an immunity defense,

discovery should not be allowed.” (quotation omitted)); Williamson v. U.S. Dep’t of Agric., 815

F.2d 368, 383 (5th Cir. 1987) (holding that the district court “acted properly in staying discovery

in this case pending resolution of the immunity issues.”). One of the “salient benefits” of

immunity from suit is “to protect public officials from expensive, intrusive discovery until and

unless the requisite showing overcoming immunity is made.” Backe v. LeBlanc, 691 F.3d 645, 648

(5th Cir. 2012).

       The loss of that benefit is not hypothetical in this case. After Defendants filed their motion

to stay discovery, Plaintiff rushed to set four depositions for May 18 and 19, 2021 (both faculty and
 Case 4:21-cv-00033-ALM Document 26 Filed 05/03/21 Page 2 of 3 PageID #: 668




graduate student/teaching fellow; party and non-party), and to seek third-party discovery from

seven UNT officials by June 1, 2021: Jennifer Cowley, Provost and Vice President for Academic

Affairs; Benjamin Brand, Chair of the Department of Music History, Theory and

Ethnomusicology; and the five members of the committee that reviewed the practices and

procedures used in publishing Volume 12 of the Journal of Schenkerian Studies. See Exhibit A.

Plaintiff noticed the deposition of two defendants without first conferring with counsel on dates,

which coincide with one of the busiest times of the academic year—the end of the semester. The

rest of the UNT employees subject to Plaintiff’s broad discovery requests and deposition

subpoenas are not named parties to this action but are entitled to the protection from the burden

of discovery before the Court rules on the jurisdictional challenges raised in Defendants’ Motion

to Dismiss.

       Defendants respectfully request that the Court grant their motion to stay discovery pending

resolution of their motion to dismiss.

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              BRENT WEBSTER
                                              First Assistant Attorney General

                                              GRANT DORFMAN
                                              Deputy First Assistant Attorney General

                                              SHAWN COWLES
                                              Deputy Attorney General for Civil Litigation

                                              THOMAS A. ALBRIGHT
                                              Chief, General Litigation Division

                                                2
Case 4:21-cv-00033-ALM Document 26 Filed 05/03/21 Page 3 of 3 PageID #: 669




                                            /s/ Matthew Bohuslav
                                            MATTHEW BOHUSLAV
                                            Texas Bar No. 24069395
                                            Assistant Attorney General
                                            Office of the Attorney General
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            Phone: 512-463-2120
                                            Fax: 512-320-0667
                                            matthew.bohuslav@oag.texas.gov
                                            Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of May, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which automatically provided
notice to the following CM/ECF participants:

Jonathan F. Mitchell
Mitchell Law, PLLC
111 Congress Avenue, Suite 400
Austin, Texas 78701
jonathan@mitchell.law

Michael Thad Allen, Esq.
Allen Law, LLC
PO BOX 404
Quaker Hill, CT 06375
m.allen@allen-lawfirm.com
Attorneys for Plaintiff

                                            /s/ Matthew Bohuslav
                                            MATTHEW BOHUSLAV
                                            Assistant Attorney General




                                              3
